Citation Nr: 1422369	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-03 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia of the left knee.

3.  Entitlement to an initial evaluation in excess of 20 percent for instability of the right knee.

4.  Entitlement to an initial evaluation in excess of 20 percent for instability of the left knee.

5.  Entitlement to an increased evaluation on an extraschedular basis for bilateral knee disabilities.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1976 to August 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the case has since been transferred to the Atlanta, Georgia RO.  A November 2007 rating decision granted service connection for chondromalacia of the left knee and increased the disability evaluation for chondromalacia of the right knee to 10 percent.  The July 2011 rating decision granted service connection for instability of the bilateral knees and assigned a 20 percent evaluation.  The Veteran testified before the Board at an October 2012 hearing conducted via videoconference.  A transcript of the hearing is of record.

The case was brought before the Board in November 2013, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The issue of entitlement to an increased evaluation on an extraschedular basis for bilateral knee disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral knee disabilities have been manifested by subjective complaints of pain and locking with objective evidence of limitation of motion.

2.  The Veteran's bilateral knee instability is manifested by medial lateral instability causing moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for bilateral knee disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5261 (2013).

2.  The criteria for a rating in excess of 20 percent for subluxation or instability of the bilateral knees have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in January 2014 to determine the severity of his bilateral knee disabilities.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history.  The examiner provided a detailed explanation for the opinions that were reached.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  In Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011), the Court further clarified the regulation and DeLuca and stated that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and is, therefore, alone not grounds for entitlement to a higher disability rating. 

The Veteran has been assigned 10 percent evaluations for a bilateral knee disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 5261 for limitation of extension.  Under this Diagnostic Code a 10 percent evaluation is warranted for extension limited to 10 degrees.  A 20 percent evaluation is warranted for extension limited to 15 degrees.  A 30 percent evaluation is warranted for extension limited to 20 degrees.  A 50 percent evaluation is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.  

The Veteran has also been assigned separate 20 percent evaluations under Diagnostic Code 5257 for subluxation or lateral instability of the bilateral knees.  20 percent is assigned for moderate impairment of the knee with recurrent subluxation or lateral instability.  30 percent is assigned for severe impairment of the knee with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence.  38 C.F.R. § 4.6.  Use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Codes 5260 and 5261 provide evaluations where there is limitation of flexion and extension.  VA's General Counsel has held that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  If a Veteran does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  However, if a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Diagnostic Code 5257) a separate 10 percent rating may be assigned where there is X-ray evidence of arthritis and evidence of painful motion.  See VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 3.59.

Separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

At a September 2007 VA examination the Veteran reported pain, locking and swelling of the bilateral knees.  His pain was an 8/10 in severity, which increased with walking, stooping, or climbing stairs.  He wore bilateral knee braces and used a cane.  He also reported he had to be careful because his knees would give way and he would fall.  See also April 2008 VA treatment record noting a brace was issued for stabilization.

On examination the Veteran's bilateral knees had no increased heat or redness, no edema, no effusion.  He had flexion bilaterally to 120 degrees, with pain, with full extension.  X-rays revealed degenerative changes of both knees.

The Veteran was afforded a VA examination in October 2009.  He reported right knee pain that was a 9/10 in severity and flared to a 10/10 in severity with activity and left knee pain that was an 8/10 in severity regularly.  His knees had swelling and popping, and his stability was getting worse.  He also stated that the need for knee replacement surgery had been raised by his physician.  

On examination the Veteran had no heat or redness of the bilateral knees, but crepitus was present.  He had full extension and flexion to 120 degrees bilaterally, with pain.  

In March 2010 the Veteran had left knee surgery.  He was afforded a VA examination in October 2010.  He reported giving way, pain, stiffness, and weakness of the bilateral knees.  He could stand for approximately 1 hour.

The examiner noted bilateral instability.  The Veteran had left knee flexion to 100 degrees, with pain, and right knee flexion to 130 degrees, with pain.  Extension was limited to 10 degrees, bilaterally.

May 2012 Magnetic Resonance Imaging (MRI) of the left knee revealed medial tearing, a partial thickness cartilage defect, and linear low signal within the subcutaneous soft tissues superficial to the patella and proximal patellar tendon.  The right knee MRI revealed medial tearing, a small joint effusion with baker's cyst, and partial thickness cartilage defects.  

At the Veteran's most recent VA examination in January 2014 he reported that prolonged sitting and stooping cause increased pain in his knees.  He was wearing bilateral knee braces constantly.

He had right knee flexion to 125 degrees, with pain, and full extension.  Left knee flexion to 110 degrees, with full extension.  On repetitive testing the Veteran's knee flexion was limited to 100 degrees, bilaterally.  There was no evidence of subluxation or instability.

At his October 2012 Board hearing the Veteran testified that he received bilateral knee injections twice a year.  See also September 2012 VA treatment record noting knee injections.  He also testified that he had falls due to the instability in his knees and had pain when climbing stairs, bending, or kneeling.  

As noted, the Veteran is currently receiving separate 10 percent evaluations for limitation of extension of the bilateral knees.  There is no evidence a higher evaluation is warranted as his extension is not limited to 15 degrees or more.  There is also no evidence that he has flexion of either knee limited to 45 degrees, which would warrant a compensable evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  As the Veteran is being compensated for loss of range of motion, a separate evaluation for arthritis is not warranted.

The Veteran's examination reports reveal some instability of the bilateral knees.  See October 2010 VA examination report.  The Veteran is currently receiving 20 percent evaluations for his bilateral knee instability, which indicates moderate impairment.  There is no evidence that his knee instability is severe, which could warrant a higher rating.  To the contrary, other VA examination reports revealed no evidence of instability.  See e.g., January 2014 VA examination report.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disabilities in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates the current assigned ratings.  See 38 C.F.R. § 4.7.

In evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The September 2007 VA examiner noted repetitive testing revealed weakness, lack of endurance, fatigue and incoordination.  See also October 2009 VA examination report.  The January 2014 examiner noted the Veteran had functional impairment including pain, limitation of movement, and excess fatigability.  

The Board has considered the Veteran's complaints of pain, particularly on flexion.  However, the objective evidence of record indicates that pain does not limit the Veteran's functional range of motion of the knee to less than those levels discussed above and does not serve as a basis for an increased evaluation due to functional limitation.  See Mitchell, supra.  

The Board has also considered the potential applicability of other rating codes for the Veteran's bilateral knee disabilities.  However, no separate or higher evaluation is warranted under any of the other diagnostic codes related to knee disabilities.  The Veteran does not have ankylosis and Diagnostic Code 5256 is not for application.  Diagnostic Codes 5258 and 5259 pertain to dislocated and removal of semilunar cartilage, which the Veteran has not been noted to have in any treatment record.  Moreover, there is no evidence the Veteran has nonunion or malunion of the tibia or fibula.  Diagnostic Code 5262 is therefore inapplicable.  Furthermore, there is no evidence that the Veteran has genu recurvatum and as such Diagnostic Code 5263 is not applicable.

In addition to the medical evidence, the Board has considered the Veteran's statements in support of his claim.  The Veteran, as a layman, is competent to report matters of which he has personal knowledge, such as pain, stiffness, locking, and limitation of motion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  However, as a layman without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his knee disabilities in relation to the applicable rating criteria.  Medical examiners, including the VA compensation examiners, have measured the objective range of motion testing and evaluated x-rays in determining the overall severity of his bilateral knee disabilities.  This determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's 'authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran is not entitled to higher evaluations for his bilateral knee disabilities at any point during the appeal period.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against higher evaluations; thus, this rule does not apply and the claims for increased evaluations must be denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee is denied.

Entitlement to an initial evaluation in excess of 10 percent for chondromalacia of the left knee is denied.

Entitlement to an initial evaluation in excess of 20 percent for instability of the right knee is denied.

Entitlement to an initial evaluation in excess of 20 percent for instability of the left knee is denied.


REMAND

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  

In this case, the evidence reflects the Veteran reported that his knee disorders interfered with his work in that he never knew when he would need time off due to pain and swelling.  See September 2007 VA examination report.  Furthermore, the January 2014 VA examiner noted that Veteran did have abnormalities noted on both MRI reports from May 2012 that would restrict his employment capabilities.  The examiner went on to state that these noted problems would need to be addressed by an orthopedist prior to rendering a decision regarding specific employment restrictions.  This opinion was not obtained.  On remand a new opinion should be obtained as to the effect of the Veteran's bilateral knee disabilities on his ability to work.  
Following this, the extraschedular portion of Veteran's claim for an increased evaluation for his bilateral knee disabilities must be remanded for referral to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Request an appropriate examiner, preferably an orthopedist, offer an opinion as to the effect of the Veteran's bilateral knee disabilities on his ability to work.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

The examiner must provide an opinion concerning the impact of the Veteran's service-connected disabilities on his ability to work to include whether the Veteran is unemployable because of his service-connected disabilities, alone or acting together.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

2.  Submit the claim for an increased evaluation on an extraschedular basis for bilateral knee disabilities to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 3.321(b).

3.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


